Title: From George Washington to Timothy Pickering, 8 October 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Rocky hill 8th October 1783
                        
                        When I last wrote you on the subject of providing for the Garrison of West Point I mentioned 500 Men as the
                            number which Congress would probably think proper to keep in that Garrison during the Winter—I have been long waiting
                            their determination on this subject but so far from coming to any such decision, the Members with whom I have conversed
                            seem unwilling to lessen the force now existing until the British shall finally evacuate the Country—this being the case
                            and the season being now so far advanced it would be imprudent to delay any necessary preparations, I am therefore to
                            desire that the provision for the Winter may extend to the number of twenty five hundred or three thousand Men or at least
                            that it may be in train. I am Dr Sir Your Most Obedient humble Servant
                        
                            Go: Washington
                        
                    